Citation Nr: 1032806	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-11 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior 
to July 20, 2009 and in excess of 50 percent since July 20, 2009 
for bilateral scarring of the cornea and sclera with retained 
foreign bodies and traumatic cataract of the left and right eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that, in part, denied an increased 
rating for the Veteran's bilateral scarring of the cornea and 
sclera with retained foreign bodies and traumatic cataract of the 
left and right eyes.

In March 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In May 2009, the Board remanded the appeal for further 
development.  In a June 2010 rating decision, the RO increased 
the rating for the Veteran's bilateral eye disability to 50 
percent effective July 20, 2009.  As a higher rating is available 
for the disability prior to and since July 20, 2009, the claim 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The issues of entitlement to service connection for 
epiphora and blepharitis, both as secondary to the 
service-connected bilateral eye disability, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 20, 2009, the Veteran's bilateral eye 
disability had been manifested by corrected distant visual acuity 
of 20/70 in the right eye and 20/100 in the left eye.

2.  Since July 20, 2009, the Veteran's bilateral eye disability 
has been manifested by corrected distant visual acuity of 20/70 
in the right eye and 20/400 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
prior to July 20, 2009 for bilateral scarring of the cornea and 
sclera with retained foreign bodies and traumatic cataract of the 
left and right eyes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.27 (2009); 38 C.F.R. §§ 
4.83a, 4.84a, Diagnostic Codes 6027, 6078 (2008).

2.  The criteria for a disability rating in excess of 50 percent 
since July 20, 2009 for bilateral scarring of the cornea and 
sclera with retained foreign bodies and traumatic cataract of the 
left and right eyes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.27 (2009); 38 C.F.R. §§ 
4.83a, 4.84a, Diagnostic Codes 6027, 6076 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the 
August 2005 rating decision, he was provided notice of the VCAA 
in February 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate claim for an 
increased rating, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  The Veteran received additional 
notice in February 2008, pertaining to the downstream effective 
date element of his claims, with subsequent readjudication in an 
April 2008 supplemental statement of the case (SSOC).  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

In the May 2009 remand, the Board requested that the RO obtain 
any VA medical records since December 2004 and schedule the 
Veteran for a VA examination to determine the current severity of 
his disability.  The RO obtained the requested records, and 
afforded him a VA examination in July 2009.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA treatment reports, VA examination reports, 
and statements and testimony from the Veteran and his 
representative.  The record reflects that no medical records are 
available from the Social Security Administration as they have 
been destroyed.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran filed a claim for an increased rating for his 
bilateral eye disability on January 13, 2005.

The Veteran's bilateral scarring of the cornea and sclera with 
retained foreign bodies and traumatic cataract of the left and 
right eyes has been rated under Diagnostic Code 6027-6078, 38 
C.F.R. § 4.84a (2008), and is thus rated on the basis of 
residuals under Diagnostic Code 6078 for impairment of central 
visual acuity.  See 38 C.F.R. § 4.27 (2009).

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008; however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008).  See 
38 C.F.R. § 4.75-4.84(a).

Under Diagnostic Code 6027, preoperative traumatic cataracts are 
rated on impairment of vision, and postoperative traumatic 
cataracts are rated on impairment of vision and aphakia.  38 
C.F.R. § 4.84a.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 0 percent 
to 100 percent based on the degree of the resulting impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a (2008).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

After review, the Board finds that a higher rating is not 
warranted for the Veteran's bilateral eye disability either prior 
to or since July 20, 2009.

A December 2004 VA treatment note reflects corrected distant 
visual acuity of 20/40 in the right eye and 20/60 in the left 
eye.  

A March 2005 VA examination report reflects corrected distant 
visual acuity of 20/70 in the right eye and 20/80 in the left 
eye.  

A December 2006 VA treatment note reflects corrected distant 
visual acuity of 20/60 in the right eye and 20/100 in the left 
eye.  

A January 2007 VA treatment note reflects corrected distant 
visual acuity of 20/60 in the right eye and 20/200 in the left 
eye without refraction.  Although the ophthalmologist noted that 
manifest refraction did not improve the Veteran's visual acuity, 
he did not provide the actual corrected visual acuity figures for 
the left eye.  Thus, the findings of this examination are not 
adequate for rating purposes with respect to the left eye.

A March 2008 VA examination report reflects corrected distant 
visual acuity of 20/70 in the right eye and 20/100 in the left 
eye.  The Veteran complained of worsening vision to the point 
that he can only drive during the day locally, and significant 
glare to the point that he cannot go in shopping malls with 
fluorescent lights.  He has had no ophthalmic surgery other than 
the removal of foreign bodies in service.  The examiner noted 
that the Veteran's visual acuity was worsening bilaterally, now 
restricted in driving.  The examiner added that the Veteran has 
an additional symptom of light sensitivity, which is as likely as 
not secondary to the retained foreign bodies and traumatic 
cataract.

A July 20, 2009 VA examination report reflects corrected distant 
visual acuity of 20/70 in the right eye and 20/400 in the left 
eye.  The Veteran reiterated his complaints of worsening vision 
and glare.  

Initially, the Board notes that the Veteran has not undergone 
surgery for his cataracts; therefore, his disability will be 
rated only on impairment of vision.  38 C.F.R. § 4.84a.  

Using the worst findings of record for both eyes, prior to July 
20, 2009, the Board finds that the Veteran's bilateral eye 
disability had been manifested by corrected distant visual acuity 
of 20/70 in the right eye and 20/100 in the left eye.  Under 
Table V, a 30 percent rating is warranted under Diagnostic Code 
6078.  Thus, a higher rating is not warranted prior to July 20, 
2009.

Since July 20, 2009, the Board finds that the Veteran's bilateral 
eye disability has been manifested by corrected distant visual 
acuity of 20/70 in the right eye and 20/400 in the left eye.  
Under Table V, using the equivalent value of 10/200 for the left 
eye, a 50 percent rating is warranted under Diagnostic Code 6076.  
Thus, a higher rating is not warranted since July 20, 2009

The Board has considered other applicable rating criteria.  After 
review, however, the Board finds that no other Diagnostic Code 
provides for a higher rating.  In this regard, the Board notes 
that the Veteran has developed light sensitivity, and that it has 
been related to his service-connected bilateral eye disability.  
However, light sensitivity is not a separately ratable disability 
under 38 C.F.R. § 4.84a.

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluation for the Veteran's bilateral eye 
disability is not inadequate.  The symptoms described above, 
including cataracts and impaired visual acuity, are specifically 
noted in the rating criteria.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for his disability are therefore adequate.  
Referral for extra-schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra-schedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, as the preponderance of the evidence is against an 
increased disability rating for the Veteran's bilateral eye 
disability both prior to and since July 9, 2009, the benefit-of-
the-doubt doctrine is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); Hart, 21 Vet. App. 505.


ORDER

A disability rating in excess of 30 percent prior to July 20, 
2009 and in excess of 50 percent since July 20, 2009 for 
bilateral scarring of the cornea and sclera with retained foreign 
bodies and traumatic cataract of the left and right eyes is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


